Citation Nr: 0418701	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  00-10 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
aggravation of a cervical spine disability claimed as a 
result of surgery performed at a VA Medical Center (VAMC) on 
December 19, 1996.  

2.  Entitlement to an effective date earlier than May 22, 
1997, for the grant of service connection for L4-L5 herniated 
nucleus pulposus.  

3.  Entitlement to an initial rating in excess of 10 percent 
for L4-L5 herniated nucleus pulposus.  

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from April 1953 to 
April 1957.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 RO rating decision.  The 
veteran's representative filed a timely notice of 
disagreement in November 1999, the RO issued a statement of 
the case in December 1999, and the veteran perfected his 
appeal in January 2000.

On a January 2000 Form 9, the veteran asked for a hearing at 
the RO before a local hearing officer.  However, the 
veteran's representative withdrew this hearing request in an 
August 2000 letter.  

In a June 1999 letter, the veteran sought a temporary total 
rating based on his hospitalization at a VA facility between 
October 7, 1998, and November 17, 1998.  In a November 1999 
letter, the veteran's representative raised a claim for a 
temporary total rating based on the veteran's hospitalization 
at a VA facility between November 18, 1996, and December 11, 
1996.  In the same letter, the representative appeared to 
raise a claim for compensation under 38 U.S.C.A. § 1151 based 
on a lumbar laminectomy conducted at a VA facility on October 
11, 1998.  These matters have not been developed or certified 
for appeal, and are not inextricably intertwined with the 
issues now before the Board.  Therefore, they are referred to 
the RO for appropriate action. 

The claim for compensation under 38 U.S.C.A. § 1151 for 
aggravation of a cervical spine disability is discussed in 
the decision section.  The claims concerning entitlement to 
an effective date earlier than May 22, 1997, for the grant of 
service connection for L4-L5 herniated nucleus pulposus, and 
entitlement to an initial rating in excess of 10 percent for 
L4-L5 herniated nucleus pulposus, are discussed in the remand 
section.  




FINDINGS OF FACT

1.  On December 19, 1996, the veteran underwent surgery at a 
VAMC due to a cervical spine disability.  

2.  The veteran currently has decompression of his cervical 
spine and incomplete C8 tetraplegia, causing symptoms such as 
weakness, a "burning-like" pain in his upper extremities, 
and neurogenic bowel and bladder problems.  

3.  VA physicians have opined that the veteran's current 
symptoms are "unexpected complication[s]" of his December 
1996 VA surgery.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
aggravation of a cervical spine disability, claimed as due to 
VA surgery, have been met.  38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. § 3.358 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially claims that as a result of cervical 
surgery performed in December 1996 at a VAMC, he subsequently 
developed symptoms such as such as weakness, a "burning-
like" pain in his upper extremities, and neurogenic bowel 
and bladder problems.  He is seeking disability compensation 
under 38 U.S.C.A. § 1151, pursuant to which compensation may 
be paid for additional disability that results from VA 
hospitalization, medical, or surgical treatment.  

The veteran filed his claim in May 1997.  Consequently, this 
case is controlled by the ruling in Gardner v. Derwinski, 1 
Vet. App. 584 (1991) aff'd, F. 3d 1456 (Fed. Cir. 1993), 
aff'd sub nom. Brown v. Gardner, 513 U.S. 115 (1994), which 
held that fault or negligence on the part of VA is not a 
requirement of the statutory provision of compensation for 
additional disability resulting from VA hospitalization, 
medical or surgical treatment.  See 38 U.S.C.A. § 1151 (West 
1991).

In 1995, VA promulgated amendments to the regulation 
implementing section 1151 to comport with the Gardner ruling.  
The Board applies those amendments in this decision.  
38 C.F.R. § 3.358 (1995).  The regulation governing the 
veteran's claim provides, in pertinent part, the following:

(a)  General.  Where it is determined 
that there is additional disability 
resulting from a disease or injury or an 
aggravation of an existing disease or 
injury suffered as a result of . . . 
surgical treatment . . . compensation 
will be payable for such additional 
disability.

(b)  Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern: 

(1)  The beneficiary's physical 
condition immediately prior to the 
disease or injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury, 
each body part involved being considered 
separately.
* * *
(ii)  As applied to . . . surgical 
treatment, the physical condition prior 
to the disease or injury will be the 
condition which the specific . . . 
surgical treatment was designed to 
relieve. 
* * *
(c)  Cause.  In determining whether such 
additional disability resulted from a 
disease or an injury or an aggravation of 
an existing disease or injury suffered as 
a result of . . . surgical treatment . . 
. the following considerations will 
govern:
* * *
(1)  It will be necessary to show 
that the additional disability is 
actually the result of such disease or 
injury or an aggravation of an existing 
disease or injury and not merely 
coincidental therewith.
(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of . . . surgical treatment. . 
. .         
(3)  Compensation is not payable for 
the necessary consequences of . . . 
surgical treatment . . . properly 
administered with the express or implied 
consent of the veteran . . . . 
"Necessary consequences" are those 
which are certain to result from, or were 
intended to result from, the examination 
or medical or surgical treatment 
administered.  Consequences otherwise 
certain or intended to result from a 
treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.
(4)  When the proximate cause of the 
injury suffered as the veteran's willful 
misconduct or failure to following 
instructions, it will bar him (or her) 
from receipt of compensation hereunder 
except in the case of incompetent 
veterans.  

38 C.F.R. § 3.358 (1995).  

Although Congress has since amended section 1151 to require 
that additional disability resulting from VA surgery be the 
fault of VA, that amendment post-dates the initiation of the 
veteran's claim.  See P.L. 104-102, § 422(a), Sep. 26, 1996, 
110 Stat. 2926 (codified at 38 U.S.C.A. § 1151 (West 2002)).  
Whereas the veteran need not show fault on VA's part as an 
element of his claim, the Board will not consider his claim 
defective in the absence of evidence of VA fault.

VA records reflect that in November 1996, the veteran was 
admitted to a VAMC with (in pertinent part) complaints of 
numbness and tingling in his arms.  Examination revealed 5/5 
muscle strength in the upper extremities, although bilateral 
interossei strength was 4/5.  An MRI revealed cervical cord 
compression with myelopathy.  The veteran was discharged from 
the VAMC but was scheduled to return for surgery and therapy.  
At his subsequent VAMC admission in December 1996, he 
reported that he had first begun to experience bowel and 
bladder weakness (accompanied with long-standing back pain 
and neck stiffness) in April 1996.  At the time of his 
admission examination in December 1996, there was good grip 
with a positive bulbocavernosus reflux.  Beevor's sign was 
negative.  There was weak extension of the right hand and 
fingers (more than in the left), and a C7 incomplete 
myelopathy was noted.  

The veteran underwent an anterior cervical discectomy with 
iliac bone graft on December 19, 1996.  The actual report of 
this surgery is not associated with the claims file, although 
the RO has unsuccessfully attempted to obtain it (such as in 
June 1998).  In any case, the claims file does reflect that 
following his surgery, the veteran remained hospitalized at 
the VAMC through mid-May of 1997, undergoing complete spinal 
cord injury rehabilitation.  

Initially after his surgery (as reported in a physical 
therapy assessment dated on December 24, 1996), the veteran 
was noted to be bedridden due to "severe weakness . . . 3/5 
[right] upper [and] . . . 3.5/5 [left] upper extremity 
grossly."  The veteran was unable to make a full fist with 
his right hand and needed maximal assistance for transferring 
from bed to bathroom and back.  After months of physical 
therapy, he was eventually able to walk with the assistance 
of epidural blocks.  He ultimately could perform bilateral 
functional activities at a standing table with minimal 
support and fairly good posture and balance.  He continued 
with his activities until he reached maximal hospital 
benefits.  At the time of his discharge, he was assessed as 
having tetraparesis and cervical stenosis.  

In September 1997, the veteran returned to the VAMC for 
complaints of progressive right-sided weakness.  He was 
admitted and a posterior cervical decompression from C3-C4 
laminectomy was performed.  

At a July 1998 VA examination (conducted by two VA physicians 
who reviewed the claims file), the veteran recounted his 
medical history and complained that even after his September 
1997 surgery, he continued to have neck stiffness and pain in 
both hands.  He said he was able to transfer from his bed to 
his wheelchair and back and walk short distances with the aid 
of a walker inside his house, but complained that as soon as 
he got up he felt pressure and pain in his back.  He also 
reported sleep and urinary problems, as well as right-sided 
weakness and constipation.  

On examination, he was alert, oriented, and cooperative.  He 
came to the examination in a wheelchair but was able to 
transfer to a stretcher while holding on to it (with his 
son's help).  He was unable to stand unassisted, or test for 
Romberg or tandem.  There was no dysmetria.  He had bilateral 
hypertonia in the upper extremities and weakness graded as 
4/5.  Range of motion of the cervical spine in all directions 
was 10 degrees with moderate pain.  He had a 16 cm. long x 2 
cm. wide scar from the cervical to thoracic area.  He had 
severe cervical paravertebral muscle spasm and palpation 
revealed no cervical spinous process.  The cervical 
paraspinal muscles were atrophied.   Following the 
examination, the VA examiners diagnosed the veteran as 
having, in pertinent part, cervical spondylosis, status post 
anterior and posterior decompression with incomplete C8 
myelopathy (with secondary neurogenic bowel and bladder 
symptoms).  

In the examination report, the VA examiners opined, in 
pertinent part, as follows: 

[I]t is shown by evidence in [the] 
medical record as cited above, that this 
veteran[']s condition as to his weakness, 
etc, was worse or aggravated after the 
surgery performed.  In our opinion, the 
claimed disabilities are considered a 
[necessary] consequence or the result of 
an unexpected [complication] arising from 
the risks inherent to the surgical 
procedure.

An April 2000 MRI of the cervical spine revealed neural 
foramina narrowing and ventral extradural defect extending 
from C2 to C6, raising the possibility of an ossified 
posterior longitudinal ligament.  Possible associated 
posterior disc herniation was seen specially at C3-C4 and C4-
C5.  At the level of C2, the ventral extradural defect 
indented the thecal sac and abutted the cord without definite 
compression. 

In a memorandum associated with the claims file in April 
2000, a physician (who, according to the attached memorandum 
of the veteran's representative, was the chief of VA's Spinal 
Cord Injury Service) wrote, in pertinent part, that the 
veteran had had incomplete C-8 tetraplegia since 1997 
secondary to cervical spondylosis.  The physician noted that 
the veteran had had an anterior decompression which was 
followed by a posterior decompression, with worsening 
symptomatology.  The veteran was noted to have chronic, 
"burning-like" pain in the upper extremities.  The 
physician concluded that the veteran's present condition was 
permanent and mainly affected by the chronic central pain 
which interfered with performance of his daily living 
activities.  

In this case, the evidence clearly reflects that the symptoms 
of the veteran's cervical spine condition (primarily 
characterized by pain and weakness in the upper extremities) 
worsened following his December 1996 surgery.  This is 
objectively shown by the results of strength testing of the 
upper extremities before and after the surgery.  Moreover, 
the VA examiners in July 1998 specifically concluded that the 
veteran's symptoms had worsened or had become aggravated 
since the surgery.  

Yet the mere fact that aggravation has occurred since the 
surgery does not mean that compensation under 38 C.F.R. § 
1151 is necessarily warranted.  38 C.F.R. § 3.358(c)(2).  It 
must still be shown that the aggravation was caused by the 
surgery.  On this point, the two VA physicians (in July 1998) 
concluded  - seemingly in the alternative - that the symptoms 
of the veteran's cervical spine disability were a necessary 
consequence of his surgery or were the result of an 
unexpected complication arising from the risks inherent to 
the surgical procedure.  With regard to the first conclusion 
(that his symptoms were a "necessary consequence" of his 
surgery), the Board essentially agrees with the argument made 
by the veteran's representative in its May 2004 brief.  
Namely, that an example of a truly necessary consequence of 
the veteran's surgery would be a scar (and indeed, the 
veteran has been found on examination to have a long scar 
from his cervical to thoracic spine).  Compensation under 38 
U.S.C.A. § 1151 would certainly not be payable to the veteran 
for this post-surgical residual.  

However, the Board finds much more plausible the alternative 
conclusion of the VA examiners, that the residual weakness, 
pain, and numbness of the extremities experienced by the 
veteran were unexpected complications arising from his 
surgical procedure.  The veteran certainly could not have 
expected that the very symptoms for which he agreed to 
undergo surgery would actually worsen in the long term after 
the operation (indeed, even to the extent of requiring 
additional surgery less than a year later).  

The preponderance of the evidence thus reflects that the 
veteran has suffered, not due to his own willful misconduct, 
an additional disability (aggravation of a cervical spine 
disability) which VA physicians have specifically opined was 
an unexpected complication of VA surgery.  Based on this 
evidence, compensation under 38 U.S.C.A. § 1151 is warranted.  

In light of this result (a full grant of the claim for 
benefits), a detailed discussion of VA's various duties to 
notify and assist is unnecessary (because any potential 
failure of VA in fulfilling these duties is essentially 
harmless error). 






ORDER

Subject to the laws and regulations applicable to the payment 
of monetary benefits, entitlement to compensation under 38 
U.S.C.A. § 1151 for aggravation of a cervical spine 
disability, claimed as a result of surgery performed at a 
VAMC on December 19, 1996, is granted.


REMAND

The issues of entitlement to an effective date earlier than 
May 22, 1997, for the grant of service connection for L4-L5 
herniated nucleus pulposus, and entitlement to an initial 
rating in excess of 10 percent for the same disability, are 
being remanded to the RO at this time via the Appeals 
Management Center in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  

In July 2002, the RO sent the veteran a letter to notify the 
veteran, in accordance with the Veterans Claims Assistance 
Act of 2000 (VCAA), about the information and evidence 
necessary to substantiate his claim for service connection 
for a spine disability.  However, this letter was sent after 
the RO (by its October 1998 rating decision) had already 
granted service connection for a low back disability and had 
assigned an initial rating.  Following this rating decision, 
the veteran challenged both the initial rating as well as the 
effective date for the grant of service connection.  In 
accordance with the VCAA, the RO should issue a new 
notification letter which specifically discusses what 
information and medical or lay evidence is necessary to 
substantiate both of these claims.   

In October 1997, the RO received a copy of the letter 
indicating that the veteran had been receiving disability 
benefits from the Social Security Administration (SSA) since 
1997.  The RO has not attempted to obtain the veteran's SSA 
records, and these documents might prove pertinent.  Thus, 
the RO should obtain from the SSA the administrative decision 
and medical records used as a basis to evaluate the veteran's 
claim for disability benefits.  See 38 C.F.R. § 3.159 (c)(2) 
(2003); Hayes v. Brown, 9 Vet. App. 67 (1996).  

The most recent examination of the veteran's spine was 
conducted in October 2002.  By the time this case is returned 
to the Board following remand, the report of this examination 
will be, in the Board's judgment, too dated to be properly 
considered "contemporaneous." See, e.g., Green v. Derwinski, 
1 Vet. App. 121 (1991).  Therefore, a new joint examination 
should be scheduled.  The RO should also obtain updated 
treatment records before the new examination is conducted.

Accordingly, the Board remands this case for the following 
actions:

1.  Ensure that all notification actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  See also 
38 C.F.R. § 3.159.  This includes sending 
the veteran a letter discussing what 
information and evidence not of record is 
necessary to substantiate his claims of 
entitlement to an effective date earlier 
than May 22, 1997, for the grant of 
service connection for L4-L5 herniated 
nucleus pulposus, and entitlement to an 
initial rating in excess of 10 percent 
for L4-L5 herniated nucleus pulposus.  
The letter should discuss - with regard 
to both claims - what information and 
evidence VA will seek to provide, and 
what information and evidence the veteran 
is expected to provide.  

2.  Request, from the SSA, administrative 
decision(s), examination report(s), and 
other underlying medical records relied 
upon in determining whether the veteran 
was entitled to Social Security benefits, 
as well as any records of subsequent 
reassessment.  Once obtained, permanently 
associate all documents with the claims 
folder.

3.  Ask the veteran to provide a list of 
the names and addresses of all private 
and VA doctors and medical care 
facilities (hospitals, HMOs, VA Medical 
Centers, etc.) that have treated him for 
symptoms of his service- connected low 
back disability since August 2002 (the 
last time VA records were associated with 
the claims file).  Provide him with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified, and whose treatment 
records are not already contained within 
the claims file.  When the veteran 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  Also inform the 
veteran that adjudication of his claims 
will continue without these records 
unless he is able to submit them.  Allow 
him an appropriate period to respond.  

4.  Schedule a medical examination to 
assess the current severity of the 
veteran's low back disability.

5.  Review the claims file and ensure 
that any remaining notification and 
development action(s) required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully satisfied.  See 
also 38 C.F.R. § 3.159(b) (2003).  If the 
examination report is inadequate for any 
reason or if all questions are not 
answered specifically and completely, 
return it for revision.

6.  Thereafter, re-adjudicate the claim 
and if the decision remains adverse to 
the veteran, provide him and any 
representative with a supplemental 
statement of the case concerning the 
issues of entitlement to an effective 
date earlier than May 22, 1997, for the 
grant of service connection for L4-L5 
herniated nucleus pulposus, and 
entitlement to an initial rating in 
excess of 10 percent for L4-L5 herniated 
nucleus pulposus.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, a summary of the 
evidence (including all the records 
associated with the claims file since the 
issuance of the last supplemental 
statement of the case in October 2003), 
and discussion of all pertinent 
regulations (including all revised 
criteria governing the evaluation of back 
disabilities).  Allow an appropriate 
period for response and return the case 
to the Board for further appellate 
review, if in order.
  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                        
____________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



